SUMMARY ORDER
Plaintiffs-Appellants Nora Z. Ramos and Antonietta Maglipon, pro se, appeal from the judgment of the United States District Court for the Eastern District of New York (Dearie, J.), dismissing their 42 U.S.C. § 1983 complaint pursuant to Fed. R.Civ.P. 12(b)(1) for lack of jurisdiction under the Rooker-Feldman doctrine. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
We review de novo the district court’s determination that it lacks subject matter jurisdiction. See Rivers v. McLeod, 252 F.3d 99, 101 (2d Cir.2001). “A plaintiff asserting subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000).
The Rooker-Feldman doctrine bars not only claims that involve direct review of a state court decision, but also claims, as those here, which are “inextricably intertwined” with a state court decision. Vargas v. City of New York, 377 F.3d 200, 205 (2d Cir.2004). It is clear that the Plaintiffs-Appellants impermissibly seek review of decisions of various state court judges. See Hachamovitch v. DeBuono, 159 F.3d 687, 694 (2d Cir.1998) (a “federal claim is inextricably intertwined with the state-court judgment if the federal claim succeeds only to the extent that the state court wrongly decided the issues before it”) (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987) (Marshall, J., concurring)).
*480For these reasons, the judgment of the District Court is hereby AFFIRMED.